Citation Nr: 0800696	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active honorable service in the United States 
Army from June 1956 to May 1958 and from April 1963 to July 
1964.  The veteran also had dishonorable service, to include 
service in Vietnam, from July 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran was afforded a Travel Board Hearing with the 
undersigned Acting Veterans Law Judge in May 2007.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran claims that he developed PTSD as a result of 
combat service in Vietnam. 

2.  The period of active duty whereby the veteran served in 
Vietnam is not an eligible period of service for VA purposes, 
as the service department issued a dishonorable discharge for 
this timeframe and the veteran is not shown to have been 
legally insane at the time of the offense that led to the 
discharge.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5303(a); 38 C.F.R. § 3.12, 3.303, 3.304(f), 
3.354 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an October 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).
  
With respect to the Dingess requirements, the veteran was 
provided relevant notice as to the first element regarding 
veteran's status in a December 2004 letter wherein the RO 
explained that the character of his discharge meant that they 
must consider his eligibility for benefits.  The RO also 
advised him of the regulatory criteria, and advised him of 
the type of evidence he should submit as to the nature of his 
service.  This letter was issued prior to the rating decision 
on appeal.

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should his claim be granted; however, such 
notice was after the RO's denial of the claim.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir.2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Thus, any 
question as to the rating or effective date to be assigned is 
moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under 
this circumstance, any prejudice raised by the failure to 
provide timely notice of the Dingess requirements is 
rebutted.

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claim for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and a comprehensive examination to evaluate the 
disability at issue has been conducted.  The Board notes that 
the veteran's service medical and personnel records have been 
determined to be unavailable after exhaustive search. The 
Board is mindful that, in a case such as this where service 
records are unavailable, VA has a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  It is apparent, however, that the veteran's 
claimed stressors allegedly took place during a period of 
active duty for which the evidence clearly shows that the 
character of service was dishonorable, and hence there is a 
barrier to the award of compensation even if the claim was 
substantiated by medical evidence of current PTSD linked to 
in-service exposure to a verified stressor.  See 38 C.F.R. 
§ 3.12.   Under these circumstances, there is no duty to 
provide another examination or medical opinion, or to attempt 
to obtain additional records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In addition to the general rules of service connection noted 
above, service connection for PTSD medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Legal Criteria-Character of Discharge from Active Service

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The legal 
criteria provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions. Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious. 38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Analysis

The veteran contends that his service in Vietnam caused him 
to develop PTSD as a result of exposure to combat trauma.  

Unfortunately, the record raises a difficult obstacle for the 
veteran's claim in the form of his character of discharge.  
While the veteran's service medical and personnel records 
have been determined (after an exhaustive search) to be 
unavailable, the National Personnel Records Center (NPRC) has 
certified that for the period of time encompassing when the 
veteran served in Vietnam, his character of service was 
deemed dishonorable by the service department.  Indeed, the 
veteran does not dispute that he was subject to court-martial 
proceedings on active duty, after which he was convicted of a 
felony and sentenced to prison at the U.S. Disciplinary 
Barracks in Ft. Leavenworth, Kansas.  Following the veteran's 
release, he was given a dishonorable discharge from the U.S. 
Army.  

The Board notes that the veteran had two periods of honorable 
active service prior to his dishonorable period; however, he 
does not contend that any stressful events took place during 
these tours of duty resulting in a current diagnosis of PTSD, 
and there is no other evidence to suggest that he experienced 
any in-service stressors during those tours.  

Despite the fact that the record does not contain the trial 
records which led to the dishonorable discharge, the Board 
notes that the veteran did apply to the Department of the 
Army in 2003 in an attempt to correct the character of his 
service.  In a July 2004 letter, the Army issued a decision 
stating that the petition to correct a character of discharge 
had been denied.  The veteran appealed this through the 
service department, and was notified that his application 
could not be considered as the requisite time for an appeal 
(under U.S. Army guidelines) had expired.  The veteran was 
informed that, should he so chose, he could take his case to 
the federal court system for recourse.  There is, however, no 
indication that the veteran has initiated legal proceedings 
against the government as a result of the Department of the 
Army's determination.  

At present, the NPRC determination that the veteran's last 
period of service was dishonorable is undisputed.  The Board 
acknowledges that, during the May 2007 Travel Board Hearing, 
the veteran's representative made a vague reference alleging 
that the character of the veteran's discharge had been 
changed; however, the entirety of the evidence from the 
service department shows that this is not the case, and that 
the discharge remains dishonorable.  As shown by his petition 
to the Army, the veteran has shown actual knowledge of the 
fact that the nature of his discharge is subject to a 
determination by the service department, and of the need to 
advise VA should the character of his discharge be changed.  
However, to date, he has not submitted any documentation 
showing that the character of his discharge has been upgraded 
by the service department.

The veteran has stated that he was convicted of the killing 
of another soldier.  The Department of the Army has submitted 
findings that a special court-martial was convened regarding 
a charge of the veteran being absent without leave (AWOL) for 
the period of September 1, 1967 to May 2, 1968, whereby the 
punishment of reduction in rank to E-4 was entered.  Most 
significantly, the record contains a letter by a member of 
the Army Judge Advocate General's Corps (JAG), dated in 
September 1970, which states that the veteran had been 
convicted of unpremeditated murder and sentenced to 
confinement at hard labor for 12 years, total forfeitures, 
and a dishonorable discharge.  

The Board notes that the veteran claims that he suffered 
"war neurosis," an early characterization of PTSD, while he 
committed the crime for which a felony conviction and 
sentence of hard labor were imposed.  There is, however, no 
indication that the veteran was in fact legally insane 
pursuant to 38 C.F.R. § 3.354(a) at the time of his 
dishonorable discharge.  In fact, he was found fit to stand 
trial for the crime that was the reason for the discharge, 
and there is no competent medical evidence of record showing 
or even suggesting that the veteran met the legal definition 
of insanity for VA purposes.  See 38 C.F.R. § 3.354(a).  
Indeed, there is no evidence of a psychiatric deficiency of 
any kind until many decades after service separation.  As 
such, the Board does not find that the veteran was insane at 
the time of his dishonorable discharge.  

Based on this evidence, the veteran has a felony conviction 
and dishonorable discharge, evidencing criminal behavior of 
moral turpitude while in the last period of his active duty.  
Thus, the character of his discharge from active military 
service (for his most recent period) is not honorable, and 
the VA cannot grant compensation for any disability incurred 
during this timeframe.  See 38 C.F.R. § 3.12.  The Board does 
not dispute that the veteran served the nation in Vietnam, as 
the Army Department has specifically indicated that he had 
such service.  The Board cannot, however, award compensation 
benefits based on such service.  Thus, the claim for 
entitlement to service connection for PTSD must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


